Citation Nr: 0426489	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  96-45 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation higher than fifty 
(50) percent for service-connected psoriasis.

2.  Entitlement to a disability evaluation higher than forty 
(40) percent for service- connected psoriatic arthritis of 
multiple joints.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1988 to July 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected specifically 
with respect to the three issues noted above.

The veteran testified personally at an RO hearing in June 
1999, in lieu of a hearing before a Veterans Law Judge of the 
Board.  The hearing transcript is of record. 


FINDINGS OF FACT

1.  Overall, evidence indicates that service-connected 
psoriasis was severe before 2000, such that about 70 percent 
of the body had been affected.  Since then, psoriasis has 
gradually, but markedly, improved, such that about 20-30 
percent of the body is currently affected.

2.  There are subjective complaints of pain, weakness, 
swelling, and instability reportedly due to psoriatic 
arthritis; however, they far outweigh objective evidence of 
symptoms, which essentially consists of slight abnormal 
movement and guarding of movement.  There is no evidence of 
joint abnormality as evidenced by X-ray findings, other than 
at the right shoulder, the site of a recent nonservice-
connected injury.  A substantial part of the veteran's 
complaints appears to be related to residuals of the right 
shoulder injury and subsequent surgery therefor.

3.  There is no specific objective evidence of limited 
motion, such as swelling, tenderness, muscle spasms, or 
ankylosis, due to psoriatic arthritis.  The veteran ambulates 
well, without assistive devices or corrective shoes.  

4.  There is no evidence of weight loss or anemia, nor other 
evidence of severe health impairment or incapacitation due to 
psoriatic arthritis.  
5.  In addition to psoriasis and psoriatic arthritis, service 
connection also is in effect for adjustment disorder with 
depressed mood (10 percent disabling) and appendectomy scar 
(zero percent disabling).

6.  Service connected disabilities do not disable or 
incapacitate the veteran so as to prevent him from obtaining 
and maintaining gainful employment.    


CONCLUSIONS OF LAW

1.  Schedular criteria for a disability evaluation higher 
than 50 percent have not been met for service-connected 
psoriasis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7816 (2001) (effective before 
August 30, 2002) and Diagnostic Code 7816 (2003) (effective 
on August 30, 2002).

2.  Criteria for a disability rating higher than 40 percent 
for service-connected psoriatic arthritis of multiple joints 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5009 (2003).
  
3.  Criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In April 2003, the RO 
sent the veteran a letter explaining VA's VCAA duties, 
veteran's and VA's respective responsibilities in claim 
development, what specifically the RO has done to date and 
would continue to do to assist in claim development, and what 
evidence must be submitted to show entitlement to the 
benefits claimed.  It also asked the veteran to tell the RO 
about "any additional information or evidence" that he 
wanted assistance in obtaining, or provide the evidence or 
information himself.  The RO sent the veteran another letter 
in July 2003 providing the veteran a status of the claim, a 
list of evidence of record and what additional evidence and 
information are needed, and a discussion of VA's and 
veteran's responsibilities in claim development.  Further, 
through the Statement of the Case (SOC), and numerous 
Supplemental SOCs (SSOCs) sent between April 1999 and April 
2004, the veteran had ample notice of what evidence and 
information are needed to establish entitlement to the 
benefits claimed and what evidence was considered in 
evaluating the claim.  Moreover, the April 2004 SSOC set 
forth current VA regulations pertaining to the duty to assist 
(38 C.F.R. § 3.159).       

The Board notes that the April 2003 and July 2003 letters 
were sent well after the rating decision from which this 
appeal arises was issued (in August 1995).  At most, this is 
a technical defect that posed no prejudice to the veteran.  
First, VCAA was enacted well after the 1995 rating decision 
from which this appeal arose.  Here, a pre-AOJ-adjudication 
VCAA notice was simply not possible, as the law was not even 
in existence when the AOJ decision was issued.  This case is 
therefore distinguishable from one in which the AOJ decision 
being appealed was issued after the enactment of VCAA and 
VCAA notice was sent after such a decision.  In this 
connection, it is noted that the Pelegrini Court explicitly 
stated in its June 24, 2004 decision that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision, "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein to mean 
that the intent and purpose of the law are to provide a valid 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case, but that a case-by-case 
evaluation may be necessary in cases where, as here, the VCAA 
did not even exist until after the AOJ decision on appeal was 
issued.  After the law was enacted during the appeal period, 
the veteran was given adequate notice.  
   
As for the duty to assist, it is noted that the RO obtained 
relevant records and associated them with the claims folder.  
The veteran was given appropriate VA C&P examinations.  The 
veteran was given an opportunity to personally testify in 
connection with this appeal, and exercised this right at an 
RO hearing held in June 1999.  Nothing in the record 
indicates that the veteran identified any relevant records 
for which he wanted the VA's assistance in obtaining that are 
not presently included in the record.  

The Board acknowledges the argument of the veteran's 
representative, as set forth in its July 2004 statement, that 
VCAA notification was inadequate, essentially, as it was not 
specific enough in terms of what evidence and information are 
needed to substantiate the claim, and what specifically the 
RO would obtain and what the veteran must provide.  The Board 
notes that this claim has been pending since mid-1996, when 
the veteran filed a VA Form 9.  Since then, there has been 
substantial evidentiary development.  The veteran has 
personally testified; some seven SSOCs were issued; and the 
veteran was given appropriate C&P examinations.  This appeal 
is now before the Board again after two prior remand orders 
directing evidentiary development, which apparently were 
completed.  The Board is of the opinion that the suggestion 
that yet another remand is in order merely to issue yet 
another VCAA notice, in this case, would not help the 
veteran; rather, it would further delay a decision on the 
merits.  There is nothing to suggest that the evidentiary 
record would have been any different substantively or 
otherwise lacking had the veteran received a VCAA notice 
earlier than in April 2003.  Nor is there anything to suggest 
that there is other relevant evidence not included in the 
record due to a notice defect.  In fact, it is noted that no 
additional evidence was submitted either to the RO, or, after 
certification, to the Board, following the issuance of the 
most recent (April 2004) SSOC.       

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  
II.  Applicable Laws and Regulations

Disability Evaluation Generally 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2003).

The determination of whether an increased evaluation is 
warranted is based on a review of all evidence of record and 
the application of all pertinent regulations.  See 38 C.F.R. 
§ 4.1 (2003).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2003); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, for a claim for an increased rating for a disability 
for which service connection was established years before, as 
is the case here, the primary concern is normally the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).    

Rating Criteria - Psoriasis 

Rating criteria for the skin, including those for psoriasis, 
were amended while this appeal was pending.  The new criteria 
became effective on August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Where applicable rating 
criteria have been changed during the appeal period, the 
Board reviews old and new criteria and applies those more 
favorable to the veteran from the effective date of the 
amendment.  See VAOPGCPREC 7-03 (November 19, 2003).
 
Prior to August 30, 2002, skin disorders were rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7807 through 7819 (2001) 
were rated as for eczema (Diagnostic Code 7806), dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under Diagnostic Code 7806, a 
30 percent rating was assigned for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating required ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant. See 38 C.F.R. § 
4.118, Diagnostic Code 7806, 7816 (2001).

Effective on August 30, 2002, 38 C.F.R. § 4.118, Diagnostic 
Code 7816 (2003) criteria warrants a 30 percent evaluation 
for psoriasis when 20 to 40 percent of the entire body is 
affected; or 20 to 40 percent of exposed areas are affected; 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  In order to warrant a rating of 60 percent, 
there must be more than 40 percent of the entire body 
affected or more than 40 percent of exposed areas affected; 
or there must be constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  A 60 percent 
rating is the highest under Diagnostic Code 7816.  

Rating Criteria - Psoriatic Arthritis of Multiple Joints

There are no VA rating criteria specific to psoriatic 
arthritis.  Accordingly, criteria for arthritis that are 
closely analogous will be applied.  38 C.F.R. § 4.20 (2003).  
Criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5009 (2003) 
(arthritis, other types), evaluates arthritis by reference to 
Diagnostic Code 5002 (rheumatoid arthritis), under which a 20 
percent rating is assigned for manifestations consisting of 
one or two exacerbations per year in a well-established 
diagnosis.  Rheumatoid arthritis with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year warrants a 
40 percent evaluation.  Rheumatoid arthritis, as an active 
process, warrants a 60 percent evaluation where the evidence 
demonstrates symptomatology less than the criteria for 100 
percent, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbation 
occurring 4 or more times a year, or a lesser number over 
prolonged periods.  A 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  

Arthritic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2003).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Higher 
evaluations of 20 to 100 percent could be allowed depending 
on evidence of exacerbations and incapacitating episodes.  A 
note to Diagnostic Code 5002 provides that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis; the higher 
evaluation shall be assigned.  

TDIU Criteria

VA will grant a TDIU where the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability (or disabilities).  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  A total disability rating may be assigned where 
the schedular rating is less than total and when the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided, however, that if there is only one such disability, 
it must be rated at 60 percent or more.  If there are two or 
more disabilities, one must be rated at 40 percent or more, 
and sufficient additional disability for a combined rating of 
70 percent or more.  38 C.F.R. § 4.16 (2003).  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).  The Board further 
observes that being unable to maintain substantially gainful 
employment is not the same as being 100 percent disabled.  
"While the term 'substantially gainful occupation' may not 
set a clear numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2003).  Nonetheless, 
for a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).      

III.  Evidence and Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions and statements, 
including those stated at the RO hearing, as well as 
voluminous VA and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting a decision, it is not required to discuss each and 
every piece of evidence in a case.  The evidence submitted by 
the veteran or on his behalf is extensive; accordingly, the 
Board will summarize relevant evidence where appropriate. 

Psoriasis

The evidentiary record includes veteran's RO hearing 
testimony given in June 1999.  As documented in the 
transcript, the veteran reported exacerbated psoriasis.  
Psoriasis on the feet and groin area, to include genitals, 
and rectal area, is particularly problematic, as it bursts 
open and bleeds. The feet become swollen and he requires 
larger shoes.  

As for medical evidence, the record includes VA medical 
center (VAMC) outpatient treatment records dated from mid to 
the late 1990s to, which indicate numerous visits with 
complaints of flare-ups over most of the body.  They also 
document a diagnosis of severe psoriasis.  Private medical 
records received in 1999 (but not dated) also indicate 
widespread psoriasis covering about 70 percent of the body.  
More recent VAMC records, for example, those dated in late 
2000, document apparent improvement.  They note that 
psoriasis is well-managed with ultraviolet light therapy and 
topical creams/ointments.  VAMC records dated in 2001 
document multiple erythematous silver-coated plaques, 
reticular rash on the arms, with swelling, and psoriasis on 
the lower legs.  VAMC records dated between 2002 to late 2003 
document persistent psoriasis, with plaque on the back, wet 
lesions in the inguinal area, and inflammation of the legs.  
The veteran continued to be treated with prescription topical 
medication.  

The record also includes numerous VA C&P examination reports.  
An August 1999 VA examination report provides that the 
veteran has multiple erythematous plaques with scaling on the 
arms, trunk, and legs, back, buttocks, legs, and elbows.  The 
diagnosis was severe psoriasis affecting approximately 70 
percent of the body.  
  
The December 2000 VA C&P examination report documents the 
veteran's report of intermittent exacerbations of psoriasis, 
treated with topical medication.  The examiner noted a flare-
up, described as moderately severe psoriasis affecting about 
40 percent of the body.  There was evidence of multiple, 
thick erythematous plaques and silvery scales on the knees, 
elbows, abdomen, and lower legs.  The veteran reported having 
a flare-up on the buttocks and penis as well.   

The December 2001 C&P examination report documents the 
reported use of a tanning bed and topical ointments to treat 
psoriasis, which reportedly relieved the symptoms.  The 
examiner noted red plaques with silvery scales on the elbows, 
forearms, buttocks, knees, and shins.  Onycholysis was noted 
on the veteran's fingernails and nail pits.  The diagnosis 
was plaque-type psoriasis.  

The September 2003 C&P examination report provides that the 
veteran's psoriasis is "the best it has even been since it 
first developed."  However, there was evidence of 
widespread, large plaques with slight scaling on the 
forearms, knees, and buttocks.  Smaller red plaques, with 
scaling, were also noted on the scalp, arms, legs, and feet.  
Further noted were guttate red plaques on the abdomen, chest, 
back, and legs; red plaque in both axilla and groin area.  
The right fourth finger proximal nail fold had a small red 
plaque.  Some red plaques and scaling were noted on the ears.  
The diagnosis was widespread psoriasis, with 20 to 30 percent 
of the body affected thereby.        

In sum, the evidence indicates that psoriasis was severe 
through 1999, as documented in the August 1999 C&P 
examination report.  At that time, about 70 percent of the 
body was affected by psoriasis.  However, evidence dated 
after 1999 indicate significant improvement in psoriasis.  In 
December 2000 (see C&P examination report), psoriasis was 
noted to have erupted intermittently and described as 
moderately severe.  A significant improvement also is 
evidenced by the decrease in the percentage of the body 
affected (40 percent).  A year later, the psoriasis was 
described merely as "plaque-type," without a specific 
description of the degree (such as moderate or severe), 
suggesting further, or at least, sustained improvement.  Most 
recently, in September 2003 (see C&P examination report), 
psoriasis had significantly improved such that 20-30 percent 
of the body was affected.  

Under applicable diagnostic criteria in effect prior to 
August 30, 2002, 50 percent was the highest evaluation 
permissible.  Here, an evaluation of 50 percent has been in 
effect since 1993, about two years before the veteran filed a 
claim for an increased rating.  As evidence indicates that 
the veteran had severe psoriasis covering about 70 percent of 
the body as of late 1999, the assignment of 50 percent 
appears to have been an appropriate evaluation at that time.  

However, as noted above, the veteran's psoriasis has 
gradually, but markedly, improved over time, since 1999.  As 
no schedular evaluation higher than 50 percent is possible 
under the old criteria, the Board has considered whether a 
higher evaluation is warranted under new criteria effective 
on September 30, 2002.  Under new Diagnostic Code 7816, the 
highest rating is 60 percent, and requires evidence of 
psoriasis affecting more than 40 percent of the entire body, 
or that affects more than 40 percent of exposed areas, or 
there must be constant or near-constant systemic therapy such 
that corticosteroids or other immunosuppressive drugs were 
required during the past one year.  Evidence indicates that, 
during the last several years, the psoriasis, at worst, 
affected about 40 percent of the body (in December 2000), 
and, at best, affected 20 to 30 percent of the body (about 
one year ago).  It is important to note the upward trend in 
improvement over the last few years.  Thus, evidence does not 
support the assignment of a 60 percent rating under new 
criteria.  

Again, while the Board recognizes that the veteran had 
significant psoriasis before 2000, the veteran had been 
assigned the highest schedular evaluation under the old 
criteria.  Neither evidence dated even a year before (see 
December 2001 C&P examination report), nor a year after the 
effective date of the new criteria (see September 2003 C&P 
examination report) would adequately support an increase to 
60 percent under new criteria.  The Board cannot apply new 
criteria that did not become effective until September 2002 
to evidence of severe psoriasis dated before 2000 so as to 
result in an increased schedular evaluation, where evidence 
dated close to September 2002 strongly indicates marked 
improvement in psoriasis.   

Psoriatic Arthritis of Multiple Joints

At the June 1999 RO hearing, the veteran testified having 
difficulty ambulating and putting on shoes due to swollen 
feet/toes.  He reported significant multiple joint pain.

VAMC outpatient treatment records include 1995-1996 X-ray 
reports for various parts of the body (right shoulder, 
lumbosacral spine, pelvis, hands, feet, right hip), which 
indicate that there was no evidence of fracture or 
dislocation or other bony abnormalities.  X-rays of the 
lumbosacral spine indicates essentially normal alignment and 
well-maintained disc spaces, but degenerative changes at L-5.  

The record also includes private medical records dated in 
mid-1990s, which document a workplace injury to the right 
shoulder (elsewhere in the record, the veteran stated that he 
hurt his right shoulder lifting a patient while working as a 
nurse).  He apparently had a torn a rotator cuff, and later 
had arthroscopy and rotator cuff repair.  Later, he 
apparently suffered another injury (twisted his right arm).  
He then underwent a second right shoulder arthroscopy.  VAMC 
outpatient treatment records document the veteran's report of 
yet another injury - a fall which caused him hip pain.   

VAMC records dated in 2001 document treatment for right 
shoulder pain due to the prior workplace injury.  Other 2001 
VAMC records document complaints of recurrent pain in the 
right shoulder radiating up to the neck and down to the 
elbow, and note a history of shoulder surgeries.  The veteran 
underwent physical therapy and took medication for shoulder 
pain.  

As for VA C&P examination reports, the August 1999 VA C&P 
examination report documents evidence of painful motion and 
guarding of movement, particularly in the right shoulder.  
However, gait and stability were described as good, and there 
was no evidence of edema, effusion, tenderness, instability, 
weakness, heat, or abnormal movement.  Range of motion 
findings included: knee flexion/extension to 106 and zero 
degrees on the right and 94 and zero degrees on the left; 
right ankle dorsiflexion/plantar flexion to 18 and 40 
degrees, and for the left, 15 and 32 degrees; right shoulder 
forward flexion of 96 degrees, abduction to 94 degrees, 
external rotation to 48 degrees, and internal rotation to 52 
degrees; the respective findings for the left shoulder were 
148, 160, 60, and 54 degrees; the right wrist had 
dorsiflexion to 62 degrees, palmar flexion to 71 degrees, 
radial deviation to 16 degrees, and ulnar deviation to 39 
degrees; the left wrist had 64, 73, 17, and 42 degrees, 
respectively.  Based in large part upon these findings, the 
RO issued a January 2000 rating decision increasing the 
psoriatic arthritis rating from 20 percent then in effect to 
40 percent, effective February 1995.           
   
At an October 2000 VA C&P examination, the veteran complained 
of constant pain, weakness, swelling, and instability.  He 
does not use crutches, a cane, or corrective shoes.  The 
examiner opined that psoriatic arthritis does affect the 
veteran's ability to work (at that time, wiring electronic 
panels), but does not incapacitate him.  The examination 
report provides that there was almost no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, or heat.  The veteran walked well with no limp and 
moved around with ease and agility, but there was slight 
abnormal movement and guarding of movement.  There was no 
evidence of joint manifestations.  Range-of-motion testing 
results showed: hip flexion of 101 degrees to the right and 
108 degrees to the left; extension of 26 degrees on the right 
and 39 degrees on the left; external rotation of 53 degrees 
to the right and 51 degrees to the left.  As for the knees, 
the veteran had flexion of 120 degrees, right, and 114 
degrees to the left.  Extension was 0 degrees, left and 
right; stability was good.  As for the ankles, dorsiflexion 
was 18 degrees, left and right.  Flexion was 41 degrees, 
right; 40 degrees, left.  As for the shoulders, he had 161 
degrees for flexion, right; and 168 degrees to the left.  
Shoulder abduction was 164 degrees to the left.  As for the 
wrist, ulnar deviation was 40 degrees, right; 42 degrees, 
left.  Dorsiflexion, right, was 66 degrees, and 37 degrees, 
left.  Radial deviation on the right was 16 degrees and 17 
degrees to the left.  The diagnosis was psoriatic arthritis 
of the wrist, elbows, shoulders, knees, hips, and ankles.  
The examiner stated that the joints are not incapacitated. 

The VA December 2001 C&P examination report provides that the 
veteran reportedly had no arthritic symptoms in 1988, when he 
was first diagnosed with psoriasis.  The veteran further 
reported that he had left shoulder pain (following the 
workplace injury) but reportedly had no significant 
abnormalities.  The examiner stated that the veteran had been 
diagnosed with psoriatic arthritis, albeit with no 
description of joint deformities.  On examination, the 
veteran was noted to have marked limited flexion and 
extension to 10 degrees in the right shoulder.  Medial 
rotation was to 90 degrees; lateral rotation was to 45 
degrees.  Except for the right shoulder, all other joint 
range of motion was normal, and no swelling or tenderness was 
noted in any joint.  X-rays of all joints were essentially 
negative, except for that of the right shoulder (nonservice-
connected injury).  The diagnosis was minimal psoriatic 
arthritis.  The examiner stated that symptoms far outweigh 
any objective signs, and other than the traumatic arthritis 
of the right shoulder, the joints are not incapacitating.      

Under Diagnostic Code 5009, rheumatoid arthritis with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation.  The veteran's 
psoriatic arthritis is currently assigned a 40 percent rating 
effective in June 1995.  

It is noted that the veteran reportedly had three accidents 
affecting the right shoulder, right arm, and hip during the 
appeal period.  The right shoulder injury apparently was 
particularly symptomatic, as indicated by the medical 
evidence documenting the veteran's complaints.  The veteran 
had two shoulder surgeries during the appeal period.  And 
although there was no evidence of joint or bone abnormality, 
gait/stability disturbance, edema, effusion, tenderness, 
instability, weakness, heat, or abnormal movement, the RO 
noted evidence (see August 1999 C&P examination report) of 
painful motion, decreased range of motion, and guarding of 
movement.  Apparently based upon this evidence, an increased 
rating of 40 percent was assigned for psoriatic arthritis 
effective in February 1995.

More recent evidence dated after August 1999 indicates that 
subjective symptoms and complaints outweigh any objective 
evidence of symptoms.  There apparently is no specific 
objective evidence of limited motion marked by swelling, 
tenderness, muscle spasms, or ankylosis.  There is slight 
abnormal movement and guarding of movement, but the veteran 
ambulates well, without assistive devices or corrective 
shoes.  Moreover, the Board has considered whether evaluating 
each arthritic joint separately and then combining the 
evaluations would result in a more favorable determination, 
but finds that such a determination would not result where X-
ray findings essentially are negative for all of the joints 
other than at the right shoulder, the site of nonservice-
connected injury.  VA examination results further document an 
opinion that other than traumatic arthritis of the right 
shoulder, the joints are not incapacitating.  The psoriatic 
arthritis is a disability, but does not preclude the veteran 
from working.  Further, with no evidence of weight loss or 
anemia productive of severe health impairment or severe 
incapacitating exacerbation, the next higher evaluation of 60 
percent is not permissible under Diagnostic Code 5009, by 
reference to Diagnostic Code 5002.  

TDIU

A May 1995 VA C&P examination report (for mental disorders) 
indicates that the psoriatic arthritis requires the veteran 
to leave work early at least once a month due to arthritic 
pain.  



At the June 1999 RO hearing, the veteran testified that he 
had lost a job during the prior year due to excessive 
absenteeism on account of psoriasis and psoriatic arthritis, 
but found a job, apparently doing similar type of work 
(nursing care) elsewhere since then.  

The October 2000 VA C&P examination report provides that the 
veteran is fully ambulatory, and does not use crutches, a 
brace, cane, or corrective shoes.  At that time, he 
reportedly was employed wiring electronic panels.  The 
examiner opined that, while psoriatic arthritis does have 
some affect on the veteran's ability to work, it is not 
completely incapacitating.

VAMC outpatient treatment records dated in 2000 show 
complaints of recurrent right shoulder pain due to an injury 
at work, while lifting a patient.  VAMC records dated in 2001 
indicate that the veteran reportedly is receiving workman's 
compensation benefits based on the work-related right 
shoulder injury.    

The veteran reported that he had not worked during the 
previous year due to right shoulder pain.  See December 2001 
VA C&P examination report.      

The record includes a VA joint medical opinion report dated 
in September 2003 (issued by two doctors).  It provides that 
the veteran's psoriasis and psoriatic arthritis "are not 
totally incapacitating and should not render him 
unemployable."    

The record further indicates that, in addition to psoriasis 
and psoriatic arthritis, service connection is in effect for 
adjustment disorder with depressed mood and appendectomy 
scars.  In an August 1995 rating decision, the RO granted 
service connection for adjustment disorder and assigned a 10 
percent evaluation therefor, effective in February 1995.  An 
August 1991 rating decision granted service connection for 
appendectomy scars, and assigned a noncompensable rating.  
The veteran apparently did not indicate disagreement with the 
assigned ratings for adjustment disorder and appendectomy 
scars; nor does he now contend that either of these 
disabilities contributes to purported unemployability.  

The evidence, in sum, does not indicate that the veteran is 
incapacitated, hospitalized, or otherwise confined due to 
service-connected disability or disabilities so as to 
preclude gainful employment.  The evidence also includes a 
medical opinion specifically stating that the veteran has not 
been rendered unemployable due to service-connected 
disability.  Accordingly, TDIU is not warranted under the 
facts of this case.


ORDER

1. A disability evaluation higher than 50 percent is denied 
for service-connected psoriasis.

2.  A disability evaluation higher than 40 percent is denied 
for service-connected psoriatic arthritis of multiple joints.

3.  TDIU is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



